 


114 HR 5457 IH: To redesignate Gravelly Point Park, located along the George Washington Memorial Parkway in Arlington County, Virginia, as the Nancy Reagan Memorial Park, and for other purposes.
U.S. House of Representatives
2016-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 2d Session 
H. R. 5457 
IN THE HOUSE OF REPRESENTATIVES 
 
June 13, 2016 
Mr. Jody B. Hice of Georgia (for himself, Mr. Chaffetz, Mr. Collins of Georgia, Mr. Allen, Mr. Tom Price of Georgia, Mr. Carter of Georgia, Mr. Westmoreland, Mr. Cramer, Mr. Loudermilk, Mr. Gosar, Mr. Whitfield, Mr. Graves of Georgia, Mr. Walker, Mr. Pittenger, Mr. Buck, Mr. Rogers of Alabama, Mrs. Walorski, Mr. Rodney Davis of Illinois, Mr. Katko, Mr. Thompson of Pennsylvania, Mr. Roskam, Mrs. Mimi Walters of California, Mr. Austin Scott of Georgia, Mr. Woodall, Mr. Brat, Mr. Walberg, Mr. Rokita, Mr. Messer, Mr. Aderholt, Mr. Westerman, Mr. Franks of Arizona, Mr. Lamborn, Mr. Brooks of Alabama, Mr. Kelly of Pennsylvania, Mr. Barr, Mr. Newhouse, Mr. Sessions, Mr. Russell, Mr. Weber of Texas, Mr. Fleming, Mr. Rouzer, Mrs. Hartzler, Mr. Costello of Pennsylvania, Mr. Roe of Tennessee, Mr. Blum, Mr. Long, Mr. Mooney of West Virginia, Mr. MacArthur, Mr. Rothfus, Mr. Poliquin, and Mr. Issa) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To redesignate Gravelly Point Park, located along the George Washington Memorial Parkway in Arlington County, Virginia, as the Nancy Reagan Memorial Park, and for other purposes. 
 
 
1.RedesignationGravelly Point Park, located along the George Washington Memorial Parkway in Arlington County, Virginia, shall be redesignated as the Nancy Reagan Memorial Park. 2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to Gravelly Point Park shall be deemed to be a reference to the Nancy Reagan Memorial Park. 
 
